Citation Nr: 1143948	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  09-44 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Basic eligibility for entitlement to Post-9/11 GI Bill educational assistance benefits, in excess of 60 percent


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel











INTRODUCTION

The Veteran had active service from May 2005 until April 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating letter from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which awarded the Veteran 60 percent of his post-9/11 GI Bill benefits, based on his length of time in service.  Later in July 2009 the Veteran filed a Notice of Disagreement in which he contended that despite his early administrative discharge from service he should receive 100 percent of his post-9/11 GI Bill benefits.  Subsequently, the Board remanded this matter for additional development in June 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant, if further action is required.


REMAND

Unfortunately, a remand is required with respect to the Veteran's claim for education benefits.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  

The Board notes that after the final Supplemental Statement of the Case was issued in August 2011, the Veteran submitted several items of evidence without a written waiver of initial consideration of this evidence by the Agency of Original Jurisdiction.  This new evidence includes correspondence from a physician at Camp Pendleton who treated the Veteran for his asthma disorder in service and an official notification of separation proceedings dated in April 2007, the month the Veteran was discharged from active duty.  The latter document shows a recommendation for discharge from the Marine Corps for a physical condition not a disability, diagnosed as unspecified moderate asthma, and for not using medications as prescribed.  
As this newly-submitted evidence is pertinent to the issue on appeal, this matter must be remanded to the RO/AMC for initial consideration by the Agency of Original Jurisdiction.  See 38 C.F.R. § 20.1304(c) (2011).  

In addition, in its June 2011 remand the Board requested several items be associated with the claims file so that it could determine whether the Veteran was discharged due to a service-connected disability, which would entitle him to 100 percent of the applicable benefits under the post-9/11 GI Bill.  See 38 C.F.R. § 21.9640 (2011).  The Veteran contends he was discharged for asthma.  The record indicates that he appears to have been service-connected for asthma and rated at 10 percent.

As noted in the June 2011 remand, the record is potentially contradictory as to why the Veteran was discharged from the Marines.  The DD 214 does not provide a specific reason.  The Veteran submitted a DD Form 2648 in which he wrote that he was "being admin separated for a physical condition (asthma)."  However, an April 2007 Administrative Remarks record, from shortly before his discharge, noted that the Veteran was "counseled . . . concerning your unsatisfactory performance while assigned to the Marine Corps BCP.  Due to insufficient effort you have not met your weight/body fat reduction goals prescribed."  That record was the second such warning associated with the claims file.  In his VA Form 9, he also indicated that his asthma hindered him from performing his duties and his ability to stay in shape. 

In its remand, the Board requested relevant service treatment records and service personnel records; a copy of any rating decision granting service connection for asthma; and a clarification of information referenced in the September 2009 Statement of the Case that supported the assertion of the Defense Department that the Veteran was not discharged from service due to a service-connected disability.  In addition, the Board had requested that if a search for any of these records proved negative, that fact was to be noted in the file and the Veteran was to be informed in writing.  

None of the information requested in the Board's remand of June 2011 is currently found in the claims file.  Instead, on remand 41 pages from the service personnel file of a Marine Corps captain were misfiled in the Veteran's claims file.  (The Board has removed these records and will have them associated with the proper file.)  The Board notes that a July 2011 electronic mail message from the headquarters of the U.S. Marine Corps in Quantico, Virginia stated that there were no health records in the Veteran's personnel file.  However, a veteran's service treatment records are normally not located in his or her service personnel file.  There is no indication in the claims file that anyone at the RO sought to obtain the Veteran's service treatment records from the National Personnel Records Center in St. Louis, Missouri, or from the Veteran's compensation files at the RO which apparently granted him service connection for asthma.  There is also no copy in the claims file of any notice to the Veteran that a search for any of the records requested on remand was negative.  

The Court has held that a remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, on remand the RO/AMC shall attempt to obtain those records necessary for adjudication which were requested in the Board's remand of June 2011.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall request and obtain the Veteran's service treatment records and service personnel records from the appropriate office, such as the National Personnel Records Center in St. Louis, Missouri, or from the RO which granted him service connection for asthma.

2.  The RO/AMC shall also associate with the claims file the rating decision and any other relevant documents surrounding any grant of service connection for his asthma disorder. 

3.  The RO/AMC shall clarify and indicate what information it referenced in the September 2009 Statement of the Case to find "that DoD confirmed that the Veteran was not released due to a service-connected disability.  Claimant was released due to a condition with his asthma."  

If that information is not of record, the RO/AMC shall request and obtain verification from the Department of Defense as to the reason for the Veteran's discharge, including whether he was discharged for his asthma or for any other physical condition.  

4.  If the search for any of the records identified above yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing  

5.  When the development requested above has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence, including the evidence submitted by the Veteran after the August 2011 Supplemental Statement of the Case was issued.  If the benefit sought is not granted, the Veteran shall be furnished another Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


